Citation Nr: 1042715	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for residuals of conjunctivitis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida, that, in 
pertinent part, denied the Veteran's claims.  The Veteran filed a 
timely notice of disagreement in September 2006, and the RO 
issued a statement of the case dated in March 2007.  The Veteran 
filed a substantive appeal in April 2007.  

The Board notes that, before reaching the merits of the Veteran's 
claim for residuals of conjunctivitis, the Board must first rule 
on the matter of reopening of the claim.  That is, the Board has 
a jurisdictional responsibility to consider whether it is proper 
for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The issue has therefore been styled as 
set forth above.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1985, the RO 
denied the Veteran's claim of entitlement to service connection 
for residuals, conjunctivitis with normal vision.

2.  The evidence received since the April 1985 RO decision, by 
itself or in connection with previously considered evidence, does 
not relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of 
conjunctivitis.

3.  The medical evidence does not indicate that the Veteran has 
been diagnosed with tinnitus.

4.  The medical evidence does not demonstrate that rheumatoid 
arthritis is causally or etiologically related to the Veteran's 
active military service, nor may such condition be presumed to 
have been incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  An April 1985 RO decision that denied entitlement to service 
connection for residuals, conjunctivitis with normal vision is a 
final decision.  38 U.S.C.A. §§ 4005(c) (1982); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1984).

2.  The evidence received subsequent to the April 1985 RO 
decision is new but not material, and the request to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of conjunctivitis is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 20.1103 (2010).

3.  Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303 (2010).

4.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may such condition be presumed to have been 
incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in March 2006 and May 
2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letters notified the Veteran of the 
evidence and information necessary to substantiate his claims and 
informed him of his and VA's respective responsibilities in 
obtaining such evidence. 

In terms of the Veteran's new and material claim, the Board 
observes that the March 2006 and May 2008 letters specifically 
notified the Veteran that his claim of entitlement to service 
connection for residuals of conjunctivitis had previously been 
denied on the basis that there was no evidence to show a residual 
disability from the in service eye irritation or conjunctivitis.  
As such, the letter stated that the Veteran needed to submit new 
and material evidence in support of his claim that related to 
this fact.  The RO explained that new evidence was evidence 
submitted to the RO for the first time; and material evidence was 
existing evidence that pertained to the Veteran's previous denial 
of service connection.  The RO also informed the Veteran that new 
and material evidence must raise a reasonable possibility to 
substantiate the claim.  Kent v. Nicholson, 20 Vet App. 1 (2006).  
Finally, the Board notes that the March 2006 letter was sent 
prior to the initial adjudication of the Veteran's claims.  

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, the Board notes that the Veteran has stated that he was 
awarded disability benefits from the Social Security 
Administration.  However, a response from the Social Security 
Administration dated in April 2007 indicates that the Veteran did 
not apply for such benefits.  The record also shows that the RO 
attempted to obtain recent records from the Clarksburg VA Medical 
Center, but that no records were available from that facility or 
from the Federal Records Center.  Finally, the Board notes that 
records requested from private physicians were either obtained by 
the RO or the RO received notice that the requested records were 
purged or were unable to be located.  The only exception is a 
request sent twice to one private physician who never responded 
to the request.  Based on the foregoing and after a review of the 
Veteran's claims file, the Board finds that there is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his claim for residuals of 
conjunctivitis.  With respect to this claim, however, unless new 
and material evidence is submitted, the duty to assist an 
appellant does not include a VA examination. 38 C.F.R. § 
3.159(c)(4)(iii).  

The Board also acknowledges that the Veteran has not been 
afforded a VA examination in connection with his rheumatoid 
arthritis and tinnitus claims.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, the evidence 
contained in the Veteran's claims file does not establish that 
the Veteran has been diagnosed with tinnitus and does not 
indicate that the Veteran's rheumatoid arthritis had its onset in 
service or within one year of service.  Absent evidence that 
indicates that the Veteran has a current claimed disability 
related to symptoms in service, the Board finds that a VA 
examination is not necessary for disposition of such claim.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Claim

The Veteran contends that he is entitled to service connection 
for residuals of conjunctivitis.  The Veteran's claim was 
previously denied in April 1985.  At that time of the previous 
decision, the RO found that the Veteran, shortly after 
enlistment, was seen for complaints of itching and burning in his 
eyes.  The initial diagnosis was mechanical irritation and 
residual conjunctivitis.  His vision was shown to be 20/20 
bilaterally.  He was seen on several occasions thereafter, also 
complaining of burning.  The condition was noted to have cleared 
and the Veteran had no further complaints throughout the 
remainder of his service.  The Veteran's separation examination 
showed normal vision bilaterally with no pathology and no 
residuals of conjunctivitis. 

Since April 1985, the Veteran has submitted private medical 
records related to his rheumatoid arthritis and various other 
medical conditions.  None of these records, however, are related 
to any eye or vision condition.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
Board observes that a regulatory change with respect to new and 
material evidence claims has been made which applies 
prospectively to all claims submitted on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the Veteran filed his claim to 
reopen after this date, the new version of the law is applicable 
in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file 
since the April 1985 RO decision consists of private medical 
treatment records related mainly to his diagnosed rheumatoid 
arthritis.  The Veteran has also submitted statements in 
connection with the claim.  This evidence is new evidence, in 
that it was not previously physically of record at the time of 
the April 1985 decision.  However, the evidence is not "material 
evidence" since it does not relate to any treatment for an eye 
condition.  This evidence does not reflect that the Veteran has 
any current diagnosis related to any residuals of conjunctivitis.  
The evidence therefore does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  Without such evidence, 
there is no reasonable possibility of substantiating the 
Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 
6 Vet. App. 59, 62 (1993) (medical evidence which merely 
documents continued diagnosis and treatment of disease, without 
addressing other crucial matters, such as medical nexus, does not 
constitute new and material evidence).  

The Board notes that the Veteran has contended on his own behalf 
that he has residuals of conjunctivitis that are related to his 
military service.  Lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding 
the existence of a current disorder and its potential 
relationship to any instance of his military service to be 
complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (although the claimant is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the claimant is not competent to provide 
evidence as to more complex medical questions).  Therefore, the 
Board finds that, as a lay person, the Veteran's statements 
regarding existence and causation to be of little probative 
value, as he is not competent to opine on such a complex medical 
question.  

In addition, while the Veteran is competent to report symptoms 
related to an eye condition, including itching, burning, and 
blurry vision, the Veteran has not produced medical evidence of a 
current medical condition or any relationship between such 
condition and the conjunctivitis diagnosed in service.  His 
statements, therefore, are not sufficient to reopen his claim.  
In this regard, the Board notes that, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that such 
evidence does not provide a basis on which to reopen a claim of 
service connection. 

In sum, the Board finds that the evidence added to the record 
since April 1985, while new, does not relate to an unestablished 
fact necessary to substantiate the claim and, therefore, does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is 
not material to the Veteran's claim. As such, the Veteran's claim 
is not reopened; and the appeal is denied.

III.  Service connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including and arthritis, 
when the disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection 
for tinnitus and rheumatoid arthritis.   

The Veteran's service treatment records do not indicate any 
complaints of or treatment for ringing in the ears or symptoms of 
rheumatoid arthritis in service.  The Veteran's separation 
examination indicates that the Veteran was normal in all 
respects.  

After service, the Veteran's medical records do not show any 
diagnosis or treatment for tinnitus or any hearing disability.  
The post-service records, however, do show diagnoses of 
rheumatoid arthritis beginning in 1984.  A May 1985 treatment 
report indicates that the Veteran began developing stiffness in 
his neck approximately one year prior to the report.  The 
physician indicated that at the time this was felt to be muscular 
in origin, but retrospectively, it was probably the first episode 
of rheumatoid arthritis.   The physician indicated that the 
Veteran had active rheumatoid arthritis in May 1985.  

After the May 1985 report, the Veteran has had ongoing treatment 
for rheumatoid arthritis, including surgery on his right wrist in 
December 2000.  None of the Veteran's private treatment records, 
however, indicate that his rheumatoid arthritis began in service 
or within one year of service.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed rheumatoid arthritis.  In this case, the 
Veteran's medical records do not indicate that the Veteran 
currently has tinnitus.  And, as noted above, the existence of a 
current disorder is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof 
of a present disability, there can be no valid claim or the grant 
of the benefit.  Id.  

And with respect to the Veteran's diagnosed rheumatoid arthritis, 
this condition has not been indicated to have had its onset in 
service or within one year of service.  In this regard, the Board 
notes that the first appearance of rheumatoid arthritis dates to 
approximately 1984, thirteen years after his discharge from the 
military.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence in this case does not indicate a diagnosis 
of tinnitus or support a finding that rheumatoid arthritis is 
related to the Veteran's military service.  

Here, the Board notes that the Veteran has contended on his own 
behalf that he has tinnitus related to acoustic trauma in service 
and that his rheumatoid arthritis began in service due to the 
rigorous training and cold weather.  In this regard, the Board 
notes that lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the existence of tinnitus or the potential relationship between 
the Veteran's rheumatoid arthritis and his military service to be 
complex in nature.  See Woehlaert, supra (although the claimant 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).  Therefore, the Board finds that, as a lay 
person, the Veteran's statements regarding diagnosis and 
causation to be of little probative value, as he is not competent 
to opine on such a complex medical question.  In this regard, the 
Board also notes that, while the medical evidence does indicate 
that the Veteran has had chronic rheumatoid arthritis since at 
least 1984, the medical evidence does not indicate the presence 
of rheumatoid arthritis in service or from service separation to 
1984.  And while the Veteran may be competent to describe his 
symptoms since service, he is not able to say that such symptoms 
are attributable to a particular disorder.  Thus, service 
connection by way of continuity of symptomatology is also not 
supported by the evidence in the record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran has tinnitus or that his rheumatoid arthritis is 
etiologically related to his military service.  The Board may not 
base a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of conjunctivitis 
has not been received, and the appeal is denied. 

Service connection for tinnitus is denied.

Service connection for rheumatoid arthritis is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


